

RED MILE ENTERTAINMENT, INC.
Fiscal 2007 Employee Incentive Bonus Plan
Overview


Red Mile Entertainment Inc.’s (“Red Mile”) Incentive Bonus plan (the “Bonus
Plan”) covers employees of Red Mile and its subsidiaries, except for Red Mile
sales employees who are covered under a separate Red Mile Commission Plan (“the
Commission Plan”) The Bonus Plan’s objective is to provide incentives to all
employees. Eligibility for participation in the plan includes employees who do
not normally receive overtime compensation and who have been approved for
participation by the President of the Company and the Chairman of the Board of
Directors of the Company. Specific criteria for earning the bonus varies based
on the employee’s classification.


Therefore, for purposes of the Bonus Plan, we have created three classes of
employees:



·  
Executive Officers

·  
Senior Managers

·  
Other Employees and Consultants



The bonuses for each class will be determined based on 3 criteria; 2 criteria
will be based on company performance measures and one criteria will be based on
individual specific criteria.


General provisions:


Employees who have commenced employment during the fiscal year shall have their
bonus payment prorated for the portion of the fiscal year employed.



·  
Bonuses shall be paid approximately 3 months after the close of Red Mile’s
fiscal year on June 30, 2007; the Board of Directors will have discretion to
delay payment past June 30, 2007.

·  
All bonuses covered under this plan are payable subject to the employee
remaining employed at Red Mile at June 30, 2007.

·  
Bonuses will be calculated based on an employee’s base salary at the beginning
of Red Mile’s fiscal year (April 1, 2006).

·  
At the discretion of the Board Of Directors, additional bonuses may be granted
for exceptional performance by an individual or the company. Such bonuses shall
be paid within 30 days of Board Of Director Approval.

·  
Employees will have the option to receive bonuses in cash or in stock; if an
employee elects to receive the bonus in stock, the employee will receive an
additional 20% in stock above the amount calculated as the cash bonus. Employees
will be eligible to elect to receive a portion of the bonus in cash and a
portion of the bonus in stock pro-rata; for the portion of the bonus elected to
be received in stock, that portion only will be eligible for the additional 20%
in stock.

·  
At the discretion of the Board of Directors, Red Mile can elect to pay all
bonuses in stock. To the extent that the payment in stock triggers any tax
obligations to the employee, Red Mile will pay that portion of the bonus in
cash.




 
1

--------------------------------------------------------------------------------



Other Employees and Consultants



·  
The employees of Red Mile to be included in this category and their eligible
bonus percentages are to be determined by the President and Chief Financial
Officer of Red Mile.

 
Senior Managers



·  
The employees of Red Mile to be included in this category and their eligible
bonus percentages are to be determined by the President and Chief Financial
Officer of Red Mile.



Executive Officers
 
Currently included in this group are:
 

·  
Chester Aldridge, CEO

·  
Ben Zadik, CFO

·  
Robert Westmoreland, VP Publishing



The eligible bonus percentages will be determined and approved by the Board Of
Directors.



2